Title: From Thomas Jefferson to James Lindsay, 14 June 1823
From: Jefferson, Thomas
To: Lindsay, James


                        Dear Sir
                        
                            Monticello
                            June 14. 23.
                    I have duly recieved your favor of the 6th and have been truly thankful for the indulgence to my convenience which you have exercised hitherto, and which my unskilful management of my plantations and a series of disastrous years have made a real accomodation. age and debility have obliged me to relinquish the care of my own affairs and to put them entirely into the hands of my grandson Th: J. Randolph he is now in Richmond attending the sale of some of my tobacco. on his return I will place your letter in his hands with an explanation of the obligation I am under to press it on his earliest attention and means. and to him I must refer you to confer on the subject, and with the expression of my obligation to you I beg leave to assure you of my great esteem and respect.
                        Th: Jefferson
                    